IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20418
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRISTOPHER WILKINS, also known as Chris Watson,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-276-ALL
                      --------------------
                        February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Chris Iles, private counsel appointed to represent

Christopher Wilkins on appeal, has requested leave to withdraw

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Wilkins has filed a response to counsel’s

motion, in which he argues, inter alia, that trial counsel was

ineffective.   The record has not been adequately developed for us

to consider Wilkins’ argument on direct appeal.    See United

States v. Haese, 162 F.3d 359, 363-64 (5th Cir 1998).     Our

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20418
                               -2-

independent review of counsel’s brief, Wilkins’ response, and the

record discloses no nonfrivolous issue.   Accordingly, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.